DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 1-18, 23, 25-41, 47, 51, and 57 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 19-22, 24, 42-44, 46, 48-50, and 52-551 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9), made in the Office Action mailed on November 17, 2021 is maintained for the reasons of record.
Applicants’ amendment and arguments made in the Amendment received on February 17, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claims 19, 42, 54, and 55, Chun et al. teach a method of amplifying a double-stranded nucleic acid molecule comprising the steps of:
providing a first and second primer, wherein said first primer is complementary to a sequence within or at or near 3’ terminus of the first strand of said nucleic acid molecule and said second primer is complementary to a sequence within or at or near the 3’-terminus of the second strand of said nucleic acid molecule (see Figure 2A);
hybridizing said first primer to said first strand and said second primer to said second strand in the presence of one or more polymerases, under conditions such that said primers are extended to result in the synthesis of third and fourth nucleic acid molecules complementary to the first and the second strand nucleic acids, respectively (see Figure 2A, step A-2);
denaturing said first and third; and second and fourth strands (“repetition of  denaturation”, see Figure 2A, step A-2); and
repeating the above steps one more time (“repetition of denaturation, hybridization, and extension”, Figure 2A, step A-2); and
detecting amplified nucleic acids by way of detecting fluorescence associated herewith (“TSG primer having a reporter or quencher molecule at its 5’ end … undergoes a cleavage reaction on its 5’-end portion by a template-dependent nucleic acid … and the reporter and quencher molecules are then separated from each other, contributing to signal unquenching on the TSG primer”, page 12, lines 23-28),
wherein one of said first and second primers is a dual-labeled with a fluorophore and a quencher, wherein the quencher and fluorophore are separated by an intervening sequence of 3 to 14 nucleotides (see above; also, “the reporter molecule or the quencher molecule on the TSG primer is located at its 5’-end or at 1-5 nucleotides apparat from its 5’ end … and the quencher molecule is located 4-50 nucleotides apart from the reporter molecule”, page 19, lines 16-20), and 
wherein unincorporated dual-labelled primers are not removed or disrupted prior to (c) (“[w]here the TSG primer is not hybridized with the target nucleic acid sequence, the reporter molecule and the quencher molecule on the TSG primer are three-dimensionally adjacent to each other to allow the quencher molecule to quench a signal from the reporter molecule …”, page 14, bottom to page 15, line 1; see also page 28, example 2”).
With regard to claim 57, the primer is a linear primer and does not form a hairpin-loop structure (see Figure 1; “the TSG primer does not form hairpin-loop structure”, page 17, line 16).
With regard to claim 20, the steps are performed in a single vessel (“TSG primer of the present invention in amplification reactions, inter alia, in PCR-based real-time detection methods, is involved in target amplification as well as signal generation, allowing for a successful homogenous assay for target sequences”, page 10, lines 23-25; “TSG primer method directly measures amplified products”, page 11, lines 12-13).
With regard to claims 21 and 43, the amplification occurs in the presence of the unincorporated primers (“present invention can obtain signals from the 5’-cleavage reaction of the TSG primer hybridized with target nucleic acid sequences”, page 41, lines 15-19).
With regard to claims 22 and 44, the method is real-time homogenous assay and therefore, does not require intervening additional treatments between amplification cycling.
With regard to claims 24 and 46, the distance between quencher and fluorophore are taught so that specific signals produced only from the amplified target are detected, and no signals are produced from the unhybridized primers based on quenching (see above).
With regard to claim 48, the fluorophore is FAM, JOE, TAMRA for example, (see page 20).
With regard to claim 49, the quencher is a dark quencher or a derivative thererof (“Black Hole quencher 1(BHQ-1)”, page 43).
With regard to claim 50, the fluorophore is located internally on the dual-labeled oligonucleotide and the quencher is located on the 5’ end of the dual-labeled oligonucleotide (see Figure 1 and the explicit teaching of either dye pair being on the 5’ end; “TSG prier having a reporter or quencher molecule at its 5’ end portion”, page 12, lines 23-24).
With regard to claim 52, the detection is via real-time PCR instrument (“real-time thermocycler (CFX96, Bio-Rad)”, page 44).
With regard to claim 53, the target nucleic acid is DNA (see example 1).
Chun et al. do not teach that their method employs an annealing/extension reaction time of less than 30 seconds, but employ a traditional amplification cycling conditions that involve denaturation, annealing, and extension reaction.  
Neuzil et al. teach an ultra-fast platform on which to perform real-time PCR which can perform 40 cycles of an amplification reaction under six minutes (“we report an ultra-fast real-time PCR system.  It runs one thermal cycle … or one complete 40 cycle PCR protocol in 5 minutes and 40 s.”, page 2, 1st column, 2nd paragraph).
In their disclosure Neuzil et al. teach that the, “shortest time achieved without compromising the process efficiency was 2 seconds for denaturation and 6.5 s for annealing/extension … corresponds to merely 5 min and 40 s required to complete 40 cycles of PCR”, page 8, 2nd column, 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. with the teachings of Neuzil et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Chun et al. teach a method of amplifying a target nucleic acid via use of a FRET dye pair labeled primer, wherein the artisans effectively demonstrate amplification and detection of the target nucleic acid based on the conventional amplification cycling means that involve denaturation, annealing and extension condition cycling. 
While the artisan did not explicitly state that their method could be employed in other amplification platform technologies, one of ordinary skill in the art would have been motivated to applying the method of Chun et al. into other amplification platforms, such as the one disclosed by Neuzil et al. which would have allowed the amplification reaction to be obtained faster without sacrificing the specificity/sensitivity.
Such desire has been well-known and explicitly discussed by Neuzil et al.:
“A typical PCR process consists of three steps conducted at different temperatures: denaturation at 95oC, annealing at 50oC and extension at 72oC … It is desired that the transition time between different temperatures should be as short as possible to avoid formation of non-specific byproducts and to reduce the thermal stress on the polymerase … As the heating/cooling rates are functions of heat capacitance, conventional PCR systems are slow … The speed can be improved either by increasing the rate of heat transfer or by decreasing the system’s heat capacitance … The shrinking of sample volume is an attractive option because it is faster as it enhances heat transfer and thermal equilibration and it is also cost-effective as it reduces the reagent amount” (page 1)

Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Chun et al. and Neuzil et al. so as to perform the method of real time PCR of Chun et al. in the ultra-fast amplification platform of Neuzil et al. so as to reduce the time required for the amplification reaction, as well as reduction of the sample reagents required for such reactions.
Finally, said one of ordinary skill in the art would have had a reasonable expectation of success as the amplification platform taught by Neuzil et al. was based on the already existing, conventional amplification cycling conditions while explicitly demonstrating that real-time PCR can be performed as well.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
Applicants traverse the rejection.
Applicants contend that the because Neuzil reference teaching a “fast PCR” protocol with anneal/extension reaction time of less than 30 seconds employs a 100 nL reaction volume, combining this amplification protocol with Chun et al. would not have resulted the amplification reaction having the condition of 30 seconds of less of anneal/extension steps, wherein the reaction volume measures “multiple L in volume” (page 8, Response).
This argument has been carefully entertained but has not been found persuasive because the limitation, “multiple L in volume” is broad enough to capture the volume employed by Neuzil.
Expounding, if by “multiple” microliters in volume, Applicants are intending to capture any volume over 1 L, which includes 1.01, 1.02, 1.1, 1.2 L, etc., then a collection of such fractions of a microliter can be considered “multiple microliter in volume.”  In other words, the 100 nL employed by Neuzil can be considered multiple volume of 0.01 L (since 0.01 L is 10 nL and there are ten (that is, multiple) 0.01 Ls in volume).
The above interpretation is not unreasonable because the Office does not find any support for the limitation of “multiple microliters” which is limited to an increase of the volume by a single L increment.
Therefore, based on the present BRI of the term, “multiple L”, Neuzil reference, in combination with Chun reference would properly render obvious the currently claimed invention.


The rejection of claims 45, 56, and 58 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Nazarenko et al. (U.S. Patent No. 5,866,336, issued February 1999), made in the Office Action mailed on November 17, 2021 is maintained for the reasons of record.
Applicants do not present any new arguments for the present rejection in the Amendment received on February 17, 2022, but rely solely on their arguments presented for the rejection of Chun et al. over Neuzil et al., which have been fully responded to above as being unpersuasive.
Because there are no additional arguments presented herein, the instant rejection is maintained for reasons already of record.
The Rejection:
The teachings of Chun et al. and Neuzil et al. have already been discussed above.
While Chun et al. explicitly teach that their TSG primer, which is a linear, dual-labeled primer, operates based on FRET, do not explicitly list all possible dark quenchers known in the art, and therefore, do not explicitly teach DABCYL as a dark quencher (claim 56).
Chun et al. do not explicitly teach performing an additional step of gel electrophoresis (claim 45) or that the target nucleic acid is miRNA or siRNA (claim 58).
Nazarenko et al. teach a well-known means of utilizing DABCYL as a quencher in a FRET pair (see claim 30) and that the method of amplification detection can be directed to any nucleic acids, such as DNA, cDNA, mRNA, etc. (see claim 9).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. and Neuzil et al., with the teachings of Nazarenko et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Presently, utilization of a prior art known quencher, DABCYL as part of a FRET dye pair for quenching its counterpart fluorophore had been well known in the art, as evidenced by Nazarenko et al.
Since the linear, dual-labeled TSG primer of Chun et al. required a close proximity of a fluorophore and quencher dye pair located thereon, one of ordinary skill in the art would have expected that any of such known FRET dye pair combinations, including the quencher DABCYL would have produced the same predictable result of quenching the fluorophore of TSG primers which had not been bound and extended on a target nucleic acid.
With regard to reverse transcribing an RNA molecule, such as miRNA and amplifying the resulting cDNA therefrom via the method of Chun et al. in combination with Neuzil et al., such would have been an obvious application in the interest in miRNAs for diagnostics and prognostics of diseases at the time the invention was made.
Lastly, with regard to performing an additional gel electrophoretic step, such would have been an obvious step to implement to ensure that the amplification product produced from the TSG was the correct amplification product by way of its amplicon size on an electrophoresis gel.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

The rejection of claim 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Ranasinghe et al. (Chem. Commun., 2005, pages 5487-5502) made in the Office Action mailed on November 17, 2021 is maintained for the reasons of record.
Applicants do not present any new arguments for the present rejection in the Amendment received on February 17, 2022, but rely solely on their arguments presented for the rejection of Chun et al. over Neuzil et al., which have been fully responded to above as being unpersuasive.
Because there are no additional arguments presented herein, the instant rejection is maintained for reasons already of record.
The Rejection:
The teachings of Chun et al. and Neuzil et al. have already been discussed above.
	Chun et al. and Neuzil et al. do not explicitly teach performing generating a melting curve after amplification.
	Ranasinghe et al. teach that FRET-mediated real-time PCR is often subsequently followed by a melting curve analysis:
“real time PCR fluorescence is measured … In addition to this, post-PCR melting curve can be obtained by heating the sample” (page 5487, 2nd column, 2nd paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. and Neuzil et al., with the teachings of Ranasinghe et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Similarly, one of ordinary skill in the art would have also expected that the amplification product produced by the combination of Chun et al. and Neuzil et al. would have produced the same predictable FRET signal difference when subject to a melting curve analysis, and analysis which is typically followed after amplification reaction.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.


Rejection – New Grounds, Necessitated by Amendment
	Instant rejection is based on an alternative interpretation of the phrase, “multiple L in volume” encompassing to any volume greater than 1 L.

Claims 19-22, 24, 42-44, 46, 48-50, and 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Hjelmevoll et al. (Journal of Molecular Diagnostics, 2006, vol. 8, no. 5, pages 574-581).
With regard to claims 19, 42, 54, and 55, Chun et al. teach a method of amplifying a double-stranded nucleic acid molecule comprising the steps of:
providing a first and second primer, wherein said first primer is complementary to a sequence within or at or near 3’ terminus of the first strand of said nucleic acid molecule and said second primer is complementary to a sequence within or at or near the 3’-terminus of the second strand of said nucleic acid molecule (see Figure 2A);
hybridizing said first primer to said first strand and said second primer to said second strand in the presence of one or more polymerases, under conditions such that said primers are extended to result in the synthesis of third and fourth nucleic acid molecules complementary to the first and the second strand nucleic acids, respectively (see Figure 2A, step A-2);
denaturing said first and third; and second and fourth strands (“repetition of  denaturation”, see Figure 2A, step A-2); and
repeating the above steps one more time (“repetition of denaturation, hybridization, and extension”, Figure 2A, step A-2); and
detecting amplified nucleic acids by way of detecting fluorescence associated herewith (“TSG primer having a reporter or quencher molecule at its 5’ end … undergoes a cleavage reaction on its 5’-end portion by a template-dependent nucleic acid … and the reporter and quencher molecules are then separated from each other, contributing to signal unquenching on the TSG primer”, page 12, lines 23-28),
wherein one of said first and second primers is a dual-labeled with a fluorophore and a quencher, wherein the quencher and fluorophore are separated by an intervening sequence of 3 to 14 nucleotides (see above; also, “the reporter molecule or the quencher molecule on the TSG primer is located at its 5’-end or at 1-5 nucleotides apparat from its 5’ end … and the quencher molecule is located 4-50 nucleotides apart from the reporter molecule”, page 19, lines 16-20), and 
wherein unincorporated dual-labelled primers are not removed or disrupted prior to (c) (“[w]here the TSG primer is not hybridized with the target nucleic acid sequence, the reporter molecule and the quencher molecule on the TSG primer are three-dimensionally adjacent to each other to allow the quencher molecule to quench a signal from the reporter molecule …”, page 14, bottom to page 15, line 1; see also page 28, example 2”).
With regard to claim 57, the primer is a linear primer and does not form a hairpin-loop structure (see Figure 1; “the TSG primer does not form hairpin-loop structure”, page 17, line 16).
With regard to claim 20, the steps are performed in a single vessel (“TSG primer of the present invention in amplification reactions, inter alia, in PCR-based real-time detection methods, is involved in target amplification as well as signal generation, allowing for a successful homogenous assay for target sequences”, page 10, lines 23-25; “TSG primer method directly measures amplified products”, page 11, lines 12-13).
With regard to claims 21 and 43, the amplification occurs in the presence of the unincorporated primers (“present invention can obtain signals from the 5’-cleavage reaction of the TSG primer hybridized with target nucleic acid sequences”, page 41, lines 15-19).
With regard to claims 22 and 44, the method is real-time homogenous assay and therefore, does not require intervening additional treatments between amplification cycling.
With regard to claims 24 and 46, the distance between quencher and fluorophore are taught so that specific signals produced only from the amplified target are detected, and no signals are produced from the unhybridized primers based on quenching (see above).
With regard to claim 48, the fluorophore is FAM, JOE, TAMRA for example, (see page 20).
With regard to claim 49, the quencher is a dark quencher or a derivative thererof (“Black Hole quencher 1(BHQ-1)”, page 43).
With regard to claim 50, the fluorophore is located internally on the dual-labeled oligonucleotide and the quencher is located on the 5’ end of the dual-labeled oligonucleotide (see Figure 1 and the explicit teaching of either dye pair being on the 5’ end; “TSG prier having a reporter or quencher molecule at its 5’ end portion”, page 12, lines 23-24).
With regard to claim 52, the detection is via real-time PCR instrument (“real-time thermocycler (CFX96, Bio-Rad)”, page 44).
With regard to claim 53, the target nucleic acid is DNA (see example 1).
Chun et al. do not teach that their method employs an annealing/extension reaction time of less than 30 seconds, but employ a traditional amplification cycling conditions that involve denaturation, annealing, and extension reaction.  
Hjelmevoll et al. teach a protocol for a real-time PCR, wherein the PCR reaction is performed in multiple L reaction volume as well as involving less than 30 seconds in anneal/extension step:
“Fast-PCR was run with 20-second activation of polymerase at 95oC, followed by 50 cycles of 95oC for 1 second, and 60oC for 20 seconds.  We used a 11.5 l template added to 13.5l of reaction solution for each PCR sample” (page 576, 1st column)
The “Fast-PCR” reaction taught by Hjelmvoll et al. combines the anneal/extension step into a single temperature step and therefore, the 20 second teaches less than 30 seconds of anneal/extension time as presently claimed.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. with the teachings of Hjelmevoll et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Chun et al. teach a method of amplifying a target nucleic acid via use of a FRET dye pair labeled primer, wherein the artisans effectively demonstrate amplification and detection of the target nucleic acid based on the conventional amplification cycling means that involve denaturation, annealing and extension condition cycling. 
While the artisan did not explicitly state that their method could be employed in other amplification platform technologies, one of ordinary skill in the art would have been motivated to applying the method of Chun et al. into other amplification platforms, such as the one disclosed by Hjelmevoll et al. which would have allowed the amplification reaction to be obtained faster.
Such desire has been well-known and explicitly discussed by Hjelmevoll et al.:
“There are several real-time PCR systems on the market that ramp temperature up to 50% faster than a conventional PCR machine.  This allows the user to run up to 96 or 384 samples (40 cycles) in 35 or 55 minutes, respectively, providing a 20 l reaction mix.  These protocols are typically referred to as rapid or fast cycle PCR, but we call it fast real-time PCR in the present article” (page 575, 1st column, 3rd paragraph)

Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Chun et al. and Hjelmevoll et al. so as to perform the method of real time PCR of Chun et al. via the fast real-time PCR platform of Hjelmevoll et al. so as to reduce the time required for the amplification reaction, as well as reduction of the sample reagents required for such reactions.
Finally, said one of ordinary skill in the art would have had a reasonable expectation of success as the amplification platform taught by Hjelmevoll et al. was based on the already existing, conventional amplification cycling conditions while explicitly demonstrating that real-time PCR can be performed as well.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 45, 56, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Hjelmevoll et al. (Journal of Molecular Diagnostics, 2006, vol. 8, no. 5, pages 574-581), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Nazarenko et al. (U.S. Patent No. 5,866,336, issued February 1999).
The teachings of Chun et al. and Hjelmevoll et al. have already been discussed above.
While Chun et al. explicitly teach that their TSG primer, which is a linear, dual-labeled primer, operates based on FRET, do not explicitly list all possible dark quenchers known in the art, and therefore, do not explicitly teach DABCYL as a dark quencher (claim 56).
Chun et al. do not explicitly teach performing an additional step of gel electrophoresis (claim 45) or that the target nucleic acid is miRNA or siRNA (claim 58).
Nazarenko et al. teach a well-known means of utilizing DABCYL as a quencher in a FRET pair (see claim 30) and that the method of amplification detection can be directed to any nucleic acids, such as DNA, cDNA, mRNA, etc. (see claim 9).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. and Hjelmevoll et al., with the teachings of Nazarenko et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Presently, utilization of a prior art known quencher, DABCYL as part of a FRET dye pair for quenching its counterpart fluorophore had been well known in the art, as evidenced by Nazarenko et al.
Since the linear, dual-labeled TSG primer of Chun et al. required a close proximity of a fluorophore and quencher dye pair located thereon, one of ordinary skill in the art would have expected that any of such known FRET dye pair combinations, including the quencher DABCYL would have produced the same predictable result of quenching the fluorophore of TSG primers which had not been bound and extended on a target nucleic acid.
With regard to reverse transcribing an RNA molecule, such as miRNA and amplifying the resulting cDNA therefrom via the method of Chun et al. in combination with Hjelmevoll et al., such would have been an obvious application in the interest in miRNAs for diagnostics and prognostics of diseases at the time the invention was made.
Lastly, with regard to performing an additional gel electrophoretic step, such would have been an obvious step to implement to ensure that the amplification product produced from the TSG was the correct amplification product by way of its amplicon size on an electrophoresis gel.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Hjelmevoll et al. (Journal of Molecular Diagnostics, 2006, vol. 8, no. 5, pages 574-581), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Ranasinghe et al. (Chem. Commun., 2005, pages 5487-5502).
The teachings of Chun et al. and Hjelmevoll et al. have already been discussed above.
	Chun et al. and Hjelmevoll et al. do not explicitly teach performing generating a melting curve after amplification.
	Ranasinghe et al. teach that FRET-mediated real-time PCR is often subsequently followed by a melting curve analysis:
“real time PCR fluorescence is measured … In addition to this, post-PCR melting curve can be obtained by heating the sample” (page 5487, 2nd column, 2nd paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. and Hjelmevoll et al., with the teachings of Ranasinghe et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Similarly, one of ordinary skill in the art would have also expected that the amplification product produced by the combination of Chun et al. and Neuzil et al. would have produced the same predictable FRET signal difference when subject to a melting curve analysis, and analysis which is typically followed after amplification reaction.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 27, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 58 and 59 were listed in the previous rejection based on a typographical error.  The error was plainly evidenced because claims 58 and 59 were separately rejected based on a further reference.